Citation Nr: 1546934	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1974.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for PTSD was granted with an initial rating of 30 percent effective October 12, 2006, therein.  The Veteran appealed the effective date and the initial rating.  In November 2008, he had a telephone interview in lieu of an in-person hearing with a Decision Review Officer.  A November 2008 rating decision from the RO in Des Moines, Iowa, increased the initial rating for PTSD to 50 percent effective October 12, 2006.  Since this grant was only partial, the Veteran's appeal in this regard continued.  AB v. Brown, 6 Vet. App. 35 (1993).  

A hearing before a Veterans Law Judge of the Board was scheduled for May 2010.  It was not held, however, because the Veteran withdrew his request for such in April 2010.  38 C.F.R. § 20.704(e) (2015).  In April 2012, the Board remanded an initial rating in excess of 50 percent.  An effective date earlier than October 12, 2006, was denied.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court issued an Order granting a Joint Motion for Partial Remand.  An effective date of July 28, 1995, was granted by the Board in March 2014.  A retroactive initial rating for the period from this date to October 11, 2006, thus was remanded for consideration.  An initial rating in excess of 50 percent for the period beginning October 12, 2006, finally was remanded again for additional development.  

In an April 2014 rating decision (notice thereof was not sent until May 2014) by the Saint Louis RO, a 30 percent initial rating was assigned from July 28, 1995, to February 11, 1998.  A 50 percent rating was assigned from February 12, 1998, to October 11, 2006.  The Veteran did not appeal this decision.  Thus, the current matter now is comprised solely of an initial rating in excess of 50 percent for the period beginning October 12, 2006.  Based on review of the Veteran's claims file (which now is entirely electronic, as his paper claims file has been scanned into this format), a third remand for additional development is warranted for an initial rating in excess of 50 percent for the period beginning October 12, 2006.  
The Board notes that the issues of entitlement to service connection for peripheral neuropathy of the upper extremities, to an initial rating in excess of 10 percent for service-connected tinnitus, and to an initial compensable rating for service-connected bilateral hearing loss were addressed in the March 2014 remand for the sole purpose of ensuring the issuance of a statement of the case.  This was accomplished in May 2015.  In June 2015, the Veteran changed his representative.  A timely substantive appeal (VA form 9) was submitted in July 2015, but by his former representative.  A letter dated in July 2015 therefore advised that it cannot be accepted.  This letter unfortunately was addressed to the wrong Veteran.  Another substantive appeal was submitted by the Veteran in July 2015, but it is untimely.  

Finally, entitlement to service connection for peripheral neuropathy of the lower extremities, also presumably as due to herbicide exposure, was raised by the Veteran in September 2013.  There was no indication that this issue had been adjudicated yet as of the Board's March 2014 decision and remand.  So, it was referred to the RO.  A February 2015 deferred rating mentioned the need for additional development of the issue.  However, it appears that this development has not been completed.  There remains no indication that the issue has been adjudicated yet.  The Board thus reiterates that it does not have jurisdiction over it.  As such, it is referred to the RO a second time for appropriate action to include the completion of any required additional development.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Although the Board regrets the delay entailed by another remand, adjudication of the Veteran's entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006, cannot be undertaken at this time.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

The Board's March 2014 remand included three directives crafted to ensure compliance with the duty to assist regarding an initial rating in excess of 50 percent for service-connected PTSD the period beginning October 12, 2006.  First, VA treatment records dated from April 2011 to present were to be obtained.  Second, clarification was to be sought on whether or not the examiner who conducted the Veteran's April 2013 VA PTSD examination rendered a VA medical opinion regarding his employability.  Documentation was to be placed in the claims file if not, and the opinion or a replacement opinion (if the original could not be obtained) was to be placed in the claims file if so.  Third, readjudication was to be accomplished via a supplemental statement of the case (SSOC) and/or rating decision.  Substantial, but not strict, compliance with remand directives is required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, not even substantial compliance with the Board's remand directives was achieved.  VA treatment records were obtained in May 2015, but they were dated beginning in September 2012.  There is no indication that there are none for the period from April 2011 to September 2012.  No clarification has been sought yet regarding an opinion accompanying the Veteran's April 2013 VA PTSD examination.  Finally, readjudication has not occurred yet as there is no SSOC and/or rating decision specifically addressing an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006.  Another remand is necessary so that all of this previously directed development can be accomplished.  The directives below essentially are repeated verbatim, with the exception that the VA treatment records dated from September 2012 to May 2015 which were obtained are accounted for as they need not be obtained again.

Recently, an additional reason to remand an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006, became apparent.  The Board shall adjudicate an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal therefore will be granted if the appellant or his representative expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2015).  Hearings may be requested when filing the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2015).  The failure to honor a timely hearing request is prejudicial, and it constitutes a denial of due process of law.  38 C.F.R. § 20.904(a)(3) (2015).  Any Board determination made that is impacted by such a failure accordingly may be vacated.  Id.

The Veteran filed a substantive appeal with respect to the aforementioned issue in 2008.  As noted above, he filed an untimely substantive appeal with respect to other issues in July 2015.  It conveys his desire for a hearing before a Veterans Law Judge of the Board at the RO.  The Veteran discussed symptoms involving some of these other issues in an attached statement.  However, he also discussed symptoms involving his service-connected PTSD to include insomnia.  The Board thus concludes that he impliedly conveyed his desire for a hearing before a Veterans Law Judge of the Board at the RO with respect to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006.  The Veteran's representative further submitted a Motion to Remand for such a hearing based on the aforementioned in October 2015.  If conducted at the RO, hearings are known as Travel Board hearings, and the involved RO schedules them.  So that this can occur here, a remand is required.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain updated VA treatment records of the Veteran dated from April 2011 to September 2012 and from May 2015 to present.  Associate all records received with the claims file.  If the records are not received or are received but are incomplete, notify the Veteran and his representative pursuant to established procedure.  Document the claims file claims as appropriate in this regard.

2.  Then clarify whether or not the examiner who conducted the Veteran's April 2013 VA medical examination rendered a VA medical opinion regarding his employability in light of his PTSD.  If such an opinion was not rendered, document the claims file as appropriate.  If such an opinion was rendered, make attempts to obtain it.  Associate it with the claims file if it is obtained.  Document the claims file as appropriate if it is not obtained.  Also have the examiner, or another qualified medical professional if this examiner is not available, render an opinion to replace the original misplaced opinion.  Place this opinion in the claims file.

3.  After completion of the above, readjudicate the Veteran's entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006.  If the determination is favorable to him, whether partially or fully, furnish him and his representative with a rating decision.  If the determination is not fully favorable to him, also furnish him and his representative with an SSOC and allow them the requisite time period to respond.  Place a copy of the rating decision and/or SSOC in the claims file.

4.  Finally, schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Send a notification letter with the date and time of the hearing to him at his last address of record as well as to his representative.  Include a copy of the letter in the claims file.  Document the hearing by placing the hearing transcript in the claims file.  In the alternative, include appropriate documentation of the Veteran's failure to appear for, or cancellation of, the hearing in the claims file.  Finally, process this matter for return to the Board in accordance with established procedure.

No action is required of the Veteran until he is notified by the RO or VA otherwise.  However, he is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded prompt treatment.  The law indeed requires that remands by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

